Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 8, 2008, which granted respondents’ motion to dismiss the petition, unanimously affirmed, without costs.
Petitioner lacks standing to challenge respondents’ determi*411nation to prohibit him from operating a crane on any of their projects or property. To establish standing, he was required to show, in addition to an “injury in fact,” that the injury he asserts “fall[s] within the zone of interests or concerns sought to be promoted or protected by the statutory provision under which the agency has acted” (see New York State Assn. of Nurse Anesthetists v Novello, 2 NY3d 207, 211 [2004]). Petitioner failed to identify any statutory provision pursuant to which respondents acted in making their determination. Were we to reach the merits of petitioner’s claim, we would find it without validity. Concur—Mazzarelli, J.E, Andrias, Friedman, Renwick and Freedman, JJ.